The opinion of the court was filed January 4th, 1886.
Per, Curiam.
It is very clear that it was not the intention of Mr. Postley to make a chose in action the subject of his gift. His intention was to make a gift in money, not when he executed the check, but at some future day. Hence he did not direct that the check be delivered to the appellant, but directed his daughter to lay it in a safe place. She put it under some boobs on the book case, where it remained until after he died. The time when he intended to give the money had not arrived. It was within his power to .control the gift or cancel and destroy the check: Trough’s Estate, 25 P. F. Smith, 115. The facts are not sufficient to establish a gift inter vivos nor to create a trust which equity will enforce.
Decree affirmed and appeal dismissed at the costs of the appellant.